DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 4 and 5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Ordinarily, the claims would not be further treated on the merits; however, the claims have been treated as depending from independent claim 1. The examiner notes the present application is a national stage entry of international application PCT/JP2019/050780. Applicant filed an original set of claims and a preliminary amendment, both on 6/22/2021. The preliminary amendment attempted to amend the multiple dependency of dependent claims. A Notification of Missing Requirements under 35 USC 371 was mailed on 10/22/2021 requiring Applicant to file a proper copy of the international application. Applicant subsequently filed a copy of the international application, along with a new set of claims that were the same as the original set of claims – but not the preliminary amendment – on 10/26/2021. This fulfilled Applicant’s obligations under USC 371(c) as stated in the Notice of Acceptance of Application mailed 12/13/2021. Therefore, Applicant appears to have inadvertently not refiled the preliminary amendment that addresses the multiple dependent claims. Given the small number of claims, and in the interest of compact prosecution, claims 4 and 5 have been treated on the merits as indicated. In subsequent Office Actions, any claims that do not satisfy the requirements under 37 CFR 1.75(c) will not be treated on the merits as appropriate.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 7, “<bend test>” should be “bend test”.  
Claim 1, line 9, “under environment” should be “under an environment”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A laminate comprising one or more layers of a layer consisting of a polyimide resin and a layer consisting of a polyamide resin, respectively”. The scope of the claim is indefinite because it is not clear how many layers are required. It is not clear if “one or more layers” refers to only the “layer consisting of a polyimide resin” (i.e., the claim requires one or more layers of polyimide) or whether  “one or more layers” refers to a group of “a layer consisting of a polyimide resin and a layer consisting of a polyamide resin” where at least one of these more specific layers must be present (i.e., the claim requires at least one of polyimide or at least one layer of polyamide) or whether the “one…layer[]” refers to a layer defined as having both the layer of polyimide and the layer of polyamide (i.e., the claim requires at least one iteration of a layer comprising both a layer of polyimide and a layer of polyamide). Dependent claims are rejected for the same reasons.



Claim Rejections - 35 USC § 102
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shimomura et al. (WO 2018/052104).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Note: citations refer to the machine translation of WO ‘104 filed by Applicant on 6/28/2021.
Regarding claims 1-3:
Shimomura discloses a laminate comprising an adhesive layer and a resin film comprising a semi-aromatic polyamide resin and/or a polyimide resin [abstract; 0006-0009]. The adhesive comprises a dimer acid-type polyamide resin [0010]. The reference discloses examples of laminate comprising a polyimide film, a layer of the adhesive, and a layer of semi-aromatic polyamide [0140-0141]. The semi-aromatic polyamide is formed from 1,9-nonanediamine, 2-methyl-1,8-octandiamine, and terephthalic acid [0129]. These are the same materials used in the present invention. See, e.g., paragraphs [0109-0110] and [0118-0120]. The examiner submits Shimomura’s laminates inherently meet the claimed property requirements because the prior art laminates comprise the same materials as used in the present invention.
Regarding claim 4:
Shimomura teaches the laminate has a haze of %5 or less [0007].
Regarding claim 5:
Shimomura discloses a flexible display comprising the laminate [0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787